Citation Nr: 1104779	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for bilateral femoral aneurysms 
and pseudoaneurysms and bilateral deep vein thrombosis, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991, 
and from December 1992 to September 1994.  He is the recipient 
of, among other decorations, the Combat Action Ribbon.  See DD 
Form 215.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans' Affairs (VA) regional office (RO) located in Winston-
Salem, North Carolina.

In August 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the proceeding 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served on active duty in the Marines from July 1987 
to July 1991, and in the Army from December 1992 to September 
1994.  He claims that he incurred a "blood disorder" due to an 
undiagnosed illness related to his service in the Persian Gulf.  
The Board notes that his claim for a "blood disorder" has been 
recharacterized by the Board more specifically as a claim for 
service connection for bilateral femoral aneurysms and 
pseudoaneurysms and bilateral deep vein thrombosis.  See, e.g., 
Private Treatment Record, November 2004.  In the alternative, the 
Veteran asserts that he incurred these disabilities as a result 
of either exposure to smoke from oil well fires during his 
service in Kuwait, or due to the administration of unapproved 
drugs while he served there.  See Board Hearing Transcript at 11-
12.  The Board notes that a March 1991 service treatment record 
reflects that the Veteran was exposed to "heavy atmospheric 
smoke" as a result of "numerous (in excess of 500) oil-well 
fires.  The likelihood and nature of any potential long-term 
health hazard as a result of this exposure are unknown at this 
time."

Also, most recently, the Veteran has newly asserted that he 
incurred these disabilities as a result of smoking cigarettes, 
which tobacco dependency or use, in turn, he asserts is caused by 
his service-connected PTSD.  See Board Hearing Transcript at 11; 
Brief, January 2011; RO Decision, October 2009 (granting service 
connection for PTSD).  The Board notes that the Veteran is noted 
in a June 2004 private treatment record from Duke University as 
having a 10 pack-year history of smoking at the time.  

The Board notes that current law prohibits service connection of 
a death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products by 
a veteran during active service.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300(a).  Service connection is not precluded, however, where 
the disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  38 C.F.R. § 3.300(b)(1).

In addition, VA's Office of General Counsel (OGC) has held that 
the legal bar to service connection for a disability or death 
attributable to tobacco use does not bar a finding of secondary 
service connection for a disability or death related to a 
veteran's use of tobacco products after the veteran's service, 
where that disability is proximately due to or aggravated by a 
service-connected disability that is not service connected on the 
basis of being attributable to the veteran's use of tobacco 
products during service. VAOPGCPREC 6-2003 (October 28, 2003).

The Veteran was provided with a VA examination relating to his 
claim in December 2005.  The examiner recorded diagnoses of 
bilateral femoral aneurysms of undetermined etiology and 
bilateral deep vein thrombosis, and the examiner opined that they 
were idiopathic in nature without any further explanation other 
than essentially noting it was common (to be idiopathic).  In 
addition, the examiner opined that the Veteran's conditions were 
not the result of an undiagnosed illness and that he did not have 
a "blood disorder."  The Board notes, however, that the VA 
examination report does not address the Veteran's contention 
regarding direct service connection as a result of exposure to 
oil fire smoke while serving in Kuwait or his report of being 
administered unapproved drugs there, nor does it address the 
Veteran's most recent contention that his conditions were caused 
by his tobacco disorder (that he asserts was caused by his 
service-connected PTSD).  Because the December 2005 VA 
examination report did not address the Veteran's reported history 
of exposure to oil well fires in Kuwait and having been 
administered certain drugs he attributes to causing his 
conditions, and because the examiner did not otherwise provide a 
more detailed rationale as to whether the Veteran's conditions 
may be related to service on a direct basis, and in light of the 
Veteran's most recent contention that his conditions are due to 
smoking caused by PTSD, the Board finds that a remand is 
necessary for clarification as to the etiology of his conditions 
before a decision can be made on the Veteran's claim.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA 
has provided a claimant with an examination, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  If available, contact the VA examiner who 
performed the December 2005 VA examination 
relating to the Veteran's bilateral femoral 
pseudoaneurysms and aneurysms and bilateral 
deep vein thrombosis.  The claims folder 
should be provided to the examiner for 
review, and the examiner should note that the 
claims folder has been reviewed.  Ask the 
examiner to provide responses to the 
questions posed below.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  

a.)  Provide an opinion as to whether the 
Veteran's bilateral femoral pseudoaneurysms 
and aneurysms and bilateral deep vein 
thrombosis are related to his active service, 
to include (but not limited to) his 
documented history of exposure to heavy 
atmospheric smoke from numerous (in excess of 
500) oil well fires in Kuwait, or to his 
reportedly having been administered 
unapproved drugs during his service there.

b.)  Provide an opinion as to whether the 
Veteran's conditions are related to his 10 
pack-year or so history of smoking.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

If the examiner who provided the December 
2005 VA examination report is no longer 
available, please schedule the Veteran for a 
new VA examination.

2.  If, and only, if the VA examiner opines 
that there is a relationship between the 
Veteran's tobacco disorder and his claimed 
bilateral femoral pseudoaneurysms and 
aneurysms and bilateral deep vein thrombosis, 
afford the Veteran a VA examination for 
tobacco dependence with a VA psychiatrist or 
psychologist, as appropriate.  The examiner 
is requested to express an opinion as to 
whether the Veteran's tobacco disorder (or 
history of 10 pack-years or so of tobacco 
use) was caused or aggravated his service-
connected PTSD.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination, and the 
examiner should not in the report that the 
claims file has been reviewed. The examiner 
should provide complete rationale for all 
conclusions reached.

3.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


